Citation Nr: 0215221	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a right knee disorder on the basis of 
instability, currently evaluated as 30 percent disabling.  

2.  Propriety of an initial 10 percent rating for 
degenerative arthritis with limitation of motion associated 
with post operative residuals of a right knee disorder.  

3.  Entitlement to an increased rating for a torn meniscus of 
the left knee, currently evaluated as 10 percent disabling.  

4.  Propriety of an initial 10 percent rating for 
degenerative arthritis with limitation of motion associated 
with a torn meniscus of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO, which increased the ratings for service-connected right 
knee disability, as previously characterized, from 20 percent 
to 30 percent, and left knee disability from 10 percent to 20 
percent.  

In January 1999, the Board issued a Remand for additional 
necessary development at the RO, which has since been 
completed.  

In March 2000, the RO assigned an increased 30 percent 
evaluation for the veteran's right knee disability 
characterized as post operative residuals of a right knee 
condition, with a separate 10 percent disability rating also 
assigned for right knee disability characterized as advanced 
traumatic arthritis with limitation of motion of the right 
knee.  At that time the RO continued the 20 percent 
evaluation for service-connected left knee disability 
characterized as a torn meniscus, and assigned an additional 
separate 10 percent rating for degenerative arthritis with 
limitation of motion of the left knee.  

A January 2002 RO rating decision granted service connection 
for a low back disability, and found the veteran to be 
unemployable due to service-connected disabilities.  These 
matters are not on appeal.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence adequately identified by the 
veteran, and provided him with appropriate VA medical care, 
evaluation and opinion, all in an effort to assist him in 
substantiating his claim for VA compensation benefits.  

2.  The veteran's service-connected post operative right knee 
disability includes an antalgic gait and some occasional 
recurrent subluxation or lateral instability, but with 
reasonably stable ligaments, resulting in no more than severe 
overall functional impairment, including on occasional flare-
up.  

3.  The veteran's service-connected right knee traumatic 
arthritis includes a painful range of motion of the right 
knee from 0 degrees of extension to 100 degrees of flexion, 
with some crepitus, swelling, and joint line tenderness, as 
well as complaints of additional pain on increased physical 
exertion or occasional flare-up.  

4.  The veteran's service-connected left knee meniscus tear 
includes an antalgic gait and some occasional recurrent 
subluxation or lateral instability, but with reasonably 
stable ligaments, resulting in no more than moderate overall 
functional impairment, including on occasional flare-up.  

5.  The veteran's service-connected left knee degenerative 
arthritis includes a painful range of motion of the left knee 
from 0 degrees of extension to 130 degrees of flexion, with 
some crepitus, swelling, and joint line tenderness, as well 
as complaints of additional pain on increased physical 
exertion or occasional flare-up.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
are not met for service-connected post operative residuals of 
a right knee disorder, on the basis of recurrent subluxation 
or lateral instability.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

2.  The criteria for an evaluation in excess of 10 percent 
are not met for service-connected post operative right knee 
disorder, with degenerative arthritis on the basis of limited 
and painful motion.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

3.  The criteria for an evaluation in excess of 20 percent 
are not met for service-connected left knee torn meniscus on 
the basis of frequent episodes of locking pain and joint 
effusion.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5257, 5258 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

4.  The criteria for an evaluation in excess of 10 percent 
are not met for service-connected left knee torn meniscus, 
with degenerative arthritis, on the basis of limited and 
painful motion.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
adequate VA examinations and informal evaluations, most 
recently in August 1999 and September 2001.  Additionally, 
the veteran continues to receive VA care and evaluation 
through December 2001, although he failed to report to 
physical therapy appoints scheduled for January 2nd and 7th, 
2002.  VA treatment records have been obtained, including 
those post operative records dated through December 2001.  
These medical records answer the medical questions presented 
by the veteran's claim on appeal.  As such, additional 
medical opinion evidence would be duplicative of evidence 
already of record.  VA has met its duty to assist.

VA has also met VCAA's notice requirements, by issuance of a 
July 1997 statement of the case (SOC), as well as by rating 
decisions or supplemental statements of the case (SSOC's) 
dated in December 1997, March 2000, and January 2002, each of 
which clearly explain why the evidence submitted to date did 
not support the claim for increased compensation.  Indeed, 
since the RO's March 2000 assignment of two separate 10 
percent disability evaluations for right knee traumatic 
arthritis and left knee degenerative arthritis, no specific 
disagreement or argument in this regard has been obtained, 
other than very general statements made by the veteran's 
representative received at the Board in October 2002.  
Additionally, all adequately identified VA and private 
treatment records have been obtained.  Neither the veteran 
nor his representative has indicated that any additional, 
available and pertinent VA or private treatment records 
exist, other than those already obtained.  Although it does 
not appear that the veteran was specifically apprised of what 
evidence VA would obtain and what evidence was his 
responsibility to obtain, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), as all identified evidence has 
been obtained, this point is moot.

Thus the Board finds that the above documented development 
and communications indicate that both the duty to assist and 
notice provisions of VCAA have been met in this case. 

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where an award of service 
connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found.  In other words, 
the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Controlling laws and regulations provide that traumatic and 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260 limitation of flexion of a knee is 
rated as noncompensable (zero percent) when limited to 60 
degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a (2001).  

Under Diagnostic Code 5261, a noncompensable rating is 
assigned when extension of the knee is limited to 5 degrees, 
a 10 percent rating is assigned when extension is limited to 
10 degrees, and a 20 percent rating is assigned for 
limitation of extension of the knee to 15 degrees.  A 30 
percent rating is assigned for limitation of extension to 20 
degrees and a 40 percent rating is assigned if limitation of 
extension is shown to be to 30 degrees.  A 50 percent rating 
is assigned if limitation of extension is shown to be to 45 
degrees.  

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to zero degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2001).  

Dislocated semilunar cartilage with frequent episodes of 
"locking" pain and effusion into the joint is assigned a 20 
percent rating under Diagnostic Code 5258.  

Additionally, a 40 percent or higher evaluation is assigned 
under Diagnostic Code 5256 for varying degrees of ankylosis 
of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if the resulting 
impairment is "slight."  If these symptoms cause 
"moderate" impairment of the knee, a 20 percent rating is 
to be assigned.  A 30 percent rating is reserved for those 
situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 and 
VAOPGCPREC 09-98.  Specifically, General Counsel for VA, in 
an opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more). If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  

General Counsel in VAOGCPREC 9-98 held that a separate rating 
for arthritis could also be based on X-ray findings with the 
additional showing of painful motion pursuant to 38 C.F.R. § 
4.59.  See also Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  Where additional disability is shown, a 
veteran rated under Diagnostic Code 5257 can also be 
compensated under Diagnostic Code 5003.  

Right Veteran's Knee Disorder

The veteran's right knee disorder is evaluated under 
Diagnostic Code 5010 for traumatic arthritis.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which in turn is 
based on Diagnostic Code 5003 (degenerative arthritis), 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, Diagnostic Code 5260 for limitation of flexion of the 
leg, and Diagnostic Code 5261 for limitation of extension of 
the leg are the relevant code sections.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See Diagnostic Code 5003.  

It is noted that VA treatment records of August 2000 show 
that the veteran well tolerated right knee arthroscopic 
debridement surgery on the 7th of that month, with post 
operative relief of some of this pain noted in the weeks 
thereafter.  On September 19, 2000, a VA examiner found that 
the veteran was progressing nicely with respect to his 
complaints of pain, six weeks post operatively.  The veteran 
was informed of the need for physical therapy and a home 
exercise program for further recovery.  

On VA examination in September 2001, the veteran reported 
that his right knee debridement had not helped much.  The 
veteran reported knee pain, swelling and buckling, with 
occasional give way, and crepitus.  He reported that his pain 
was constant, and that his various medications did not 
relieve his pain.  On objective examination, the veteran was 
found to have a painful range of motion, from full extension 
at zero degrees to 100 degrees of flexion.  He walked with a 
very slow antalgic gait, wearing braces on both knees, and 
usual use of a cane, although it was presently broken.  The 
knee revealed 10 degrees of varus, there was tenderness at 
the joint line, particularly in the medial joint line, with a 
large ridge of osteophytes at the medial and lateral femoral 
condyles.  McMurray's test was positive, and there was a 
grade 1 Lachman's test on the right.  The diagnosis was 
traumatic or degenerative arthritis of the right knee.  

An October 31, 2001 physical therapy note shows the veteran 
reported that he was doing a little better, but that he still 
had some pain in the right knee.  

The Board finds that no more than the current 10 percent 
rating is warranted for the veteran's right knee post 
operative disorder on the basis of arthritis with pain and 
limitation of motion pursuant to Diagnostic Codes 5260 and 
5261.  Flexion has been shown to be limited to no more than 
100 degrees, albeit with pain, but such motion is not 
sufficient to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 5260.  Extension is not shown to be 
limited, and so the criteria for an evaluation in excess of 
10 percent clearly is not warranted under Diagnostic Code 
5261.  At no point during the appeal period at issue has 
greater limitation of motion been shown.  The Board 
recognizes that the veteran has complained of constant knee 
pain.  He also reports morning stiffness, crepitus, 
occasional weakness and occasional swelling.  The Board finds 
that these symptoms are contemplated by no more than the 
currently assigned 10 percent evaluation for limitation of 
flexion under Diagnostic Code 5260.  VAOPGCPREC 23-97.  It is 
worth noting that the veteran's cooperation with a physical 
therapy regimen was been less than exemplary, and that he is 
not shown to actually require weekly treatment, including for 
reported intermittent functional impairment during flare-ups.  
The current 10 percent evaluation is felt to adequately 
compensate the veteran for his right knee arthritis during 
the entire appeal period.  

Additionally, there has been no evidence presented suggesting 
that there is ankylosis of the right knee or nonunion of the 
tibia and fibula which might warrant a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262.  

Turning next to consideration of an evaluation in excess of 
30 percent for recurrent subluxation or lateral instability 
under Diagnostic Code 5257, the Board notes that the current 
30 percent evaluation is the maximum rating available under 
that diagnostic code.  Thus, a basis has not been presented 
for more favorable action, that that which the RO already 
afforded the veteran in March 2000.  No other diagnostic code 
is applicable which would provide a rating in excess of 30 
percent.


Left Knee Disability

The veteran is service connected for a left knee torn 
meniscus repair, on the basis that this was secondary to his 
already service-connected right knee disorder.  The veteran's 
left knee disorder, characterized as residuals of a torn 
meniscus, is evaluated under Diagnostic Code 5258.  Under 
Diagnostic Code 5258, the current 20 percent rating is the 
maximum evaluation assignable.  Thus, no basis for a more 
favorable action is warranted than that which the RO has 
already provided.  No other diagnostic code is applicable 
which would provide a rating in excess of 20 percent.

The veteran's left knee disorder has also been assigned a 
separate 10 percent rating for degenerative arthritis with 
painful and limited range of motion of the knee, but a review 
of the evidence of record provides no basis for an increase 
of this evaluation during any portion of the appeal period.  
In fact, the evidence of record shows a disparity between the 
severe subjective symptoms the veteran complains of, and the 
not-so-severe objective clinical findings observed on 
examination.  

On VA examination in September 2001, the veteran's left knee 
range of motion was from full extension of zero degrees to 
130 degrees of flexion, with 2 degrees of varus.  There was 
tenderness at the medial joint line, a positive McMurray's 
test and a grade 2 Lachman's test on the left, although the 
ligaments appeared reasonably stable.  The diagnosis was a 
torn lateral meniscus of the left knee.  

The veteran underwent a left knee partial lateral 
meniscectomy on November 5, 2001, and the objective evidence 
shows some relief of symptoms post operatively, although his 
subjective complaints contradict this.  The veteran tolerated 
the procedure well and post operatively, on November 15, 
2001, the veteran's pain was thought to be controlled by use 
of Percocet medication, and his swelling was thought to be 
gradually decreasing.  On November 20, 2001, the veteran was 
thought to have been doing well until he reinjured his left 
knee while raking leaves on that date.  He also reported 
loosing his medications at that time.  However, on December 
4, 2001, the left knee was found to manifest only mild 
swelling, the veteran's pain was still thought to be 
improving.  Significantly, on VA orthopedic assessment of 
December 18, 2001, while the veteran stated that his left 
knee pain was now worse than before the surgery, the examiner 
noted that the veteran must follow a physical therapy regimen 
in order to obtain indicated relief.  The veteran, 
unfortunately, stated that he only wanted to receive 
whirlpool treatment.  He was advised of his need to 
participate in physical training; the veteran failed to 
report to his last two visits in January 2002.  The veteran 
also stated at that time that he is homeless, although this 
statement appears inconsistent with his self-reported history 
of raking leaves with the kids a few weeks earlier.  

The Board is of the opinion that increased ratings are not 
warranted for the left knee, given the documented medical 
showing of full extension and nearly full flexion of the left 
knee joint, an August 1999 X-ray showing of a left knee which 
was virtually within normal limits except for a tiny 
retropatellar spur, some post operative improvement for the 
meniscus repair, as well as his repeated subjective 
complaints of pain and impairment which are greater than 
those objectively demonstrated.  


Concluding Comments

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For all the foregoing reasons, the Board 
concludes that the preponderance of the evidence is against 
assignment of increased ratings for the veteran's post 
operative right knee disorder, left knee torn meniscus 
(repaired), degenerative arthritis of the right knee, with 
limitation of motion and pain, and left knee degenerative 
arthritis with limitation of motion and pain.  As 
the benefit-of-the-doubt rule does not apply, the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  Moreover, neither the veteran nor his 
representative has reported or provided any supporting 
evidence that his service-connected knee disorders interfered 
with his duties at work or forced him to take extended 
periods of leave prior to October 11, 2000, the effective 
date of the grant of a total disability rating based on 
individual unemployability.  Frequent periods of 
hospitalization due to knee disability have not been shown.  
In the absence of evidence specifically pertaining to the 
degree of severity of service-connected right and left knee 
disability which might warrant extraschedular consideration, 
the Board finds that a remand for extraschedular 
consideration is not necessary in this case. See 38 C.F.R. 
§ 3.321(b)(1) (2000); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).


ORDER

The claim for an evaluation in excess of 30 percent for post 
operative residuals of a right knee disorder on the basis of 
recurrent subluxation or lateral instability is denied.  

The claim for a evaluation in excess of 10 percent for post 
operative residuals of a right knee disorder, on the basis of 
degenerative arthritis with limitation of motion and pain, is 
denied during the entire appeal period.

The claim for an evaluation in excess of 20 percent for left 
knee torn meniscus is denied.  

The claim for an evaluation in excess of 10 percent for left 
knee torn meniscus on the basis of degenerative arthritis 
with limitation of motion and pain, is denied during the 
entire appeal period.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

